DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a work equipment control device which controls a work machine equipped with work equipment including a bucket, the work equipment control device comprising: a bucket control unit configured to control the bucket such that a difference between the angle of the bucket and an angle of a working plane positioned below the bucket maintains is maintained at a uniform angle even when the bucket is operated across two working planes which are connected and have different gradients, as recited in Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833